DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 31, 37-38, and 40-56 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 31, 37-38, and 41-56 are allowed because a search of the prior art does not teach nor render obvious a base extending horizontally from a lateral side of the stem above a bottom of the stem, and only the semiconductor material of the base comprises a lower source/drain region, in combination with the other limitations of claim 31.
Examiner notes that the most relevant prior art documents, which have been applied to reject parent applications, include some combination of either the source/drain only in the stem, or in both the stem and base. For example, Taiwan patent document TW 1443779 includes the source/drain only in the stem as discussed in the Non-Final Rejection of Application No. 16/438,106 dated February 12, 2021; and Masuoka et al. (U.S. Patent No. 8,610,202 B2) includes the source/drain in both the stem and the base. Furthermore, while Cheng et al. (U.S. Pub. No. 2016/0093611 A1) includes the source/drain only in a base region separately identified from the stem (FIG. 5: source/drain 131 other than stem 121), this base region does not extend horizontally from a lateral side of the stem above a bottom of the stem as required by the claim. 
Claim 40 is allowed because a search of the prior art does not teach nor render obvious forming an insulator material along sidewalls of the semiconductor material and above the semiconductor material that is laterally between the template lines after forming the semiconductor material; forming conductive lines along sidewalls of the insulator material and above the insulator material in the void space after forming the insulator material; removing a lateral mid-portion to form two wordlines; and patterning the semiconductor material to form semiconductor-material masses that are longitudinally-spaced along individual of the wordlines, the masses being generally L-shaped or generally mirror L-shaped in at least one straight-line vertical cross-section, in combination with the other limitations of claim 40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819